The opinion of the court was delivered by
Dixon, J.
This certiorari brings up the tax against the prosecutor, reported by the state board of assessor0 to the comptroller on June 5th, 1899, pursuant to the Corporation Tax act. Gen. Siat., p. 3335. It was levied at the rate of one-tenth of one per cent, on $1,000,000, which was the amount of the prosecutor’s capital stock issued and outstand*467ing up to April 24th, 1899, but on that day, it is claimed, the capital stock was reduced to $100,000, and the prosecutor insists that only on the latter amount should the tax be computed.
The prosecutor does not belong to any special class of corporations mentioned in the act, but comes under the following clause, as it was originally framed and as it still stands, so far as concerns the present inquiry: “All-other corporations incorporated under the laws of this state, and not herein-before provided for, shall pay a yearly license fee or tax of one-tenth of one per cent, on the amount of the capital stock of such corporations.”
The statute does not designate any day as that on which the capital stock is to form the basis of the tax, nor does it authorize the board of assessors to designate such a day. But the act went into effect immediately upon its approval, which was on April 18th, and provided that the license fee or tax should be a yearly one; and we think the fair import of these circumstances is that the 18th day of April in each year marks the beginning of the yearly period for which the fee or tax is charged, and is the day on which the amount of the capital stock must form the basis of computation.
The tax of the prosecutor was legally ascertained to be $1,000, and is affirmed, with costs.